Title: From George Washington to Tobias Lear, 24 October 1797
From: Washington, George
To: Lear, Tobias



Dear Sir,
Mount Vernon 24th Oct. 1797

You ask what is absolutely out of my power to comply with, unless I was to place myself exactly in the situation you represent yourself to be (without converting Bank stock into Cash, which I am not inclined to do)—that is, unprepared to face my own engagements; which, for Wheat, Rye, Workmens wages &ca &ca are hourly coming upon me, & expected. Three thousand dollars (without going into a correct examination of the Accts) is more than I have in the Bank of Alexandria, and (for running calls) in my Desk.
Had you asked for a thousand dollars of these, or if that sum would answer any valuable purpose I would, inconvenient as it might prove to me, Give a check on the Bank. Your letter being

just presented, company here, & dinner ready, I can only add that I am Yr obedt & Affecte

Go: Washington

